

Exhibit 10.1
















STRATTEC SECURITY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN








































Amended effective January 1, 2005










--------------------------------------------------------------------------------





STRATTEC SECURITY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


TABLE OF CONTENTS


                                                                                      Page
ARTICLE 1


Establishment of Plan and Purpose


1.01
Establishment of Plan
1-1
1.02
Purpose of Plan
1-1





ARTICLE 2


Definitions and Construction


2.01
Definitions
2-1
2.02
Construction
2-3



ARTICLE 3


Eligibility


3.01
Conditions of Eligibility
3-1
3.02
Commencement of Participation
3-1
3.03
Initial Election
3-1
3.04
Subsequent Election
3-1
3.05
Termination of Participation
3-2





ARTICLE 4


Amount of Benefit


4.01
Supplemental Retirement Pension
4-1
4.02
Code Section 415 Limits
4-1
4.03
Limit on Benefits
4-1




i

--------------------------------------------------------------------------------



                                                                                      Page


ARTICLE 5



 
  Vesting
5-1





ARTICLE 6


Distributions


6.01
Distribution Options
6-1
6.02
Payments of Options
6-1





ARTICLE 7



 
  Acceleration of Payments
7-1





ARTICLE 8


Administration of Plan


8.01
Appointment of Separate Administrative Committee
8-1
8.02
Powers and Duties
8-1
8.03
Records and Notices
8-2
8.04
Compensation and Expenses
8-2
8.05
Limitation of Authority
8-3





ARTICLE 9


General Provisions


9.01
Assignment
9-1
9.02
Employment not Guaranteed by Plan
9-1
9.03
Termination and Amendment
9-1
9.04
Contingency
9-1
9.05
Notice
9-1
9.06
Limitation on Liability
9-2
9.07
Indemnification
9-2
9.08
Headings
9-2
9.09
Severability
9-2
9.10
Contributions
9-3


ii

--------------------------------------------------------------------------------



                                                                                         Page


ARTICLE 10


Claims Procedure


10.01
Application for Benefits
10-1
10.02
Notice of Denied Claim for Benefits
10-1
10.03
Review of Denied Claim
10-1








iii

--------------------------------------------------------------------------------





INTRODUCTION




Effective February 27, 1995, STRATTEC SECURITY CORPORATION (the "Company")
adopted a nonqualified deferred compensation plan to benefit certain of its
management and highly compensated employees.


This introduction and the following Articles, as amended from time to time,
comprise the Plan.






--------------------------------------------------------------------------------





STRATTEC SECURITY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




ARTICLE 1


Establishment of Plan and Purpose


1.01  Establishment of Plan. STRATTEC SECURITY CORPORATION hereby establishes
the "STRATTEC SECURITY CORPORATION Supplemental Executive Retirement Plan"
effective as of February 27, 1995 (the "Plan"). The Plan is amended and restated
effective January 1, 2005.


1.02  Purpose of Plan. The Plan shall provide a select group of management and
highly compensated employees with an enhanced retirement benefit. By allowing
key management or highly compensated employees to participate in the Plan, the
Company expects the Plan to benefit it in attracting and retaining the most
capable individuals to fill its executive positions.


The parties intend that the arrangements described herein be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time.





1-1

--------------------------------------------------------------------------------





ARTICLE 2


Definitions and Construction


As used in this Plan, the following words shall have the following meanings:


 2.01  Definitions.


(a)    Accrued Benefit. The amount determined under Article 4, payable at age 65
as a Single-Life Annuity.


(b)    Actuarial (or Actuarially) Equivalent. The same factors and assumptions
used to determine actuarially equivalent benefits under the STRATTEC SECURITY
CORPORATION Retirement Plan.


(c)    Administrator/Administrative Committee. The person or persons listed in
Article 8 below to control and manage the operation and administration of the
Plan.


(d)    Average Monthly Compensation. A Participant's Average Monthly
Compensation as defined under the STRATTEC SECURITY CORPORATION Retirement Plan,
incorporated herein by reference, but without regard to the dollar compensation
limit under Code section 401(a)(17).


(e)    Beneficiaries. The spouse or descendants of a Participant or any other
person receiving benefits hereunder in relation to a Participant.


(f)    Change of Control. Change of Control as defined in Article 7,
section 7.01.


(g)    Code. The Internal Revenue Code of 1986, as amended from time to time,
and as interpreted by applicable regulations and rulings.


(h)    Company. STRATTEC SECURITY CORPORATION and any successor which adopts the
Plan. The Compensation Committee or such other board members authorized by the
board of directors from time to time, shall act on behalf of the Company for
purposes of the Plan.


(i)    Compensation Committee. The Compensation Committee of the board of
directors of the Company.

2-1

--------------------------------------------------------------------------------



(j)    Credited Service. With respect to Harold M. Stratton II, years of
Credited Service shall be calculated based on his employment by Briggs &
Stratton Corporation and STRATTEC SECURITY CORPORATION in accordance with
section 3.3 of the STRATTEC SECURITY CORPORATION Retirement Plan, incorporated
herein by reference. All other Participants shall accrue years of Credited
Service under this Plan based only on employment by STRATTEC SECURITY
CORPORATION beginning on the date the Participant commences participation in
this Plan, but otherwise consistent with the calculation of Credited Service
under section 3.3 of the STRATTEC SECURITY CORPORATION Retirement Plan.


(k)    Disability. Disability shall mean that the Participant: (1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (2) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period not less than three months under an accident and health
plan covering employees of the Company.


(l)     Effective Date. The effective date of this Plan shall be February 27,
1995.


(m)   Eligibility Date. The date an individual is eligible to participate in
this Plan, as defined in Article 3, section 3.2.
 
(n)    Eligible Spouse. The husband or wife of a Participant who is married to
the Participant on the date benefits under this Plan commence. However, if the
Participant shall die prior to the date payments under the Plan would have
commenced to him, then the Eligible Spouse shall be the husband or wife to whom
the Participant is married on the date of the Participant's death.


(o)    Employee. An employee of the Company.


(p)    Leave of Absence. The definition as provided in Article 6, section 6.02.


(q)    Participants. Such management and highly compensated Employees whom the
Company identifies as eligible to participate in the Plan. Effective
February 27, 1995, the Participants shall be the Company's Executive

2-2

--------------------------------------------------------------------------------



Officers: Harold M. Stratton II; John G. Cahill; Michael R. Elliot; Andrew G.
Lechtenberg; and Gerald L. Peebles.


(r)    Participation Date. The first date that an individual participates in
this Plan, as defined in Article 3, section 3.02.


(s)    Plan. The STRATTEC SECURITY CORPORATION Supplemental Executive Retirement
Plan, as stated herein and as amended from time to time.


(t)    Plan Year. The initial Plan Year is the period beginning February 27,
1995 and ending December 31, 1995. Subsequent Plan Years are the 12-month
periods ending each December 31.


(u)   Separation of Employment. The date that determines when benefits may be
paid under this Plan, as provided in Article 6, section 6.02.


2.02  Construction. The Plan is subject to federal law, including the
requirements of Code section 409A, the proposed regulations for Code
section 409A and other guidance provided by the Internal Revenue Service. For
purposes of state law, the Plan shall be construed under the laws of the State
of Wisconsin. Words used in the masculine gender shall include the feminine and
words used in the singular shall include the plural, as appropriate. The words
"hereof," "herein," "hereunder" and other similar compounds of the word "here"
shall refer to the entire Agreement, not to a particular section. All references
to statutory sections shall include the section so identified as amended from
time to time or any other statute of similar import. If any provisions of the
Internal Revenue Code, Employee Retirement Income Security Act or other statutes
or regulations render any provisions of this Plan unenforceable, such provision
shall be of no force and effect only to the minimum extent required by such law.





2-3

--------------------------------------------------------------------------------





ARTICLE 3


Eligibility


3.01  Conditions of Eligibility. Those individuals named in section 2.01(k) and
any other management and highly compensated Employees selected by the
Compensation Committee of the Board of Directors of the Company, from time to
time, shall be eligible to participate in this Plan.


3.02  Commencement of Participation. The Compensation Committee shall determine
the date that an individual is eligible to participate in the Plan
(the "Eligibility Date"). The individual shall become a Participant in the Plan
31 days after his Eligibility Date (the "Participation Date").


3.03  Initial Election. A new Participant must complete a written election
specifying the form of distribution that he or she wishes to receive under this
Plan. The forms of distribution are listed in Article 6, section 6.01. The
Participant must complete the written election within 30 days after the
Participant's Eligibility Date. If no election is completed, the Participant
shall be deemed to have elected a lump sum distribution.


3.04  Subsequent Election. If a Participant decides to change the form of
distribution that he or she will receive, the Participant may make a subsequent
election, subject to the following requirements:


(a)    The Participant's subsequent election may not take effect until 12 months
after the date the election is made and must be made at least 12 months prior to
the date that the first amount was scheduled to be paid; and


(b)    The payment with respect to the election must be deferred for a period of
five years from the date the first amount was scheduled to be paid, subject to
the exception in (c) below.


(c)    If the distribution to or on behalf of the Participant is made due to the
Participant's Disability or death, the five-year deferral period does not apply.


3.05  Termination of Participation. An individual's right to participate in the
Plan shall cease as of the earlier of the termination of his Employment or
action by the Compensation Committee removing him from the Employees eligible to
participate in the Plan. A former Participant of the Plan shall receive no
benefits under this Plan unless such former Participant is vested pursuant to
Article 5 of the Plan.



3-1

--------------------------------------------------------------------------------





ARTICLE 4


Amount of Benefit


4.01  Supplemental Retirement Pension. A Participant's Accrued Benefit shall
equal the sum of (a) and (b) below:


(a)    .5% of the Participant's Average Monthly Compensation multiplied by his
years of Credited Service with the Company, and


(b)    1.6% of the portion of the Participant's Average Monthly Compensation in
excess of the Participant's Average Monthly Compensation computed in accordance
with the dollar compensation limit under Code section 401(a)(17) applicable to
the STRATTEC SECURITY CORPORATION Retirement Plan, multiplied by his years of
Credited Service.


The Accrued Benefit shall be determined as of the date of the Participant's
Separation of Service or, if earlier, the date the Participant is no longer
eligible for the Plan.


4.02  Code Section 415 Limits. The Participant may receive an additional amount
under this Plan to the extent that the limits under Code section 415(b) restrict
the benefits payable to a Participant under the STRATTEC SECURITY CORPORATION
Retirement Plan. The amount, if any, shall be calculated as of the date the
Participant's Supplemental Retirement Pension is calculated in section 4.01
above. The Participant shall receive an additional monthly benefit from this
Plan of an amount equal to the amount the Participant would have received under
the STRATTEC SECURITY CORPORATION Retirement Plan if not for the limits of Code
section 415(b).


4.03  Limit on Benefits. Notwithstanding the foregoing, no Participant's benefit
under this Plan, when combined with his benefit under the STRATTEC SECURITY
CORPORATION Retirement Plan, shall exceed 70% of the Participant's Average
Monthly Compensation.




4-1

--------------------------------------------------------------------------------





ARTICLE 5


Vesting


A Participant shall become fully vested in his or her Plan benefits at the time
the Participant is vested under the STRATTEC SECURITY CORPORATION Retirement
Plan.
 

5-1

--------------------------------------------------------------------------------




ARTICLE 6


Distributions


6.01  Distribution Options. A Participant may elect to receive his or her
Supplemental Retirement Benefits in one of the payment options listed below.
Each option shall be determined so that the value of the option is the Actuarial
Equivalent of a Participant's Accrued Benefit.


(a)    Single Life Annuity. The Single Life Annuity provides a monthly payment
amount for the Participant's lifetime.


(b)    50% Joint and Survivor Annuity. Under a 50% Joint and Survivor Pension, a
reduced amount is paid to the Participant for his or her lifetime. Thereafter,
the Participant's Eligible Spouse, if surviving, receives a lifetime
survivorship Pension in a monthly amount equal to 50% of the reduced monthly
amount which had been payable to the Participant. The last payment of the 50%
Joint and Survivor Pension shall be made as of the first day of the month in
which the death of the survivor occurs.


(c)    100% Joint and Survivor Annuity. A Participant may elect to receive a
reduced Pension payable during the joint lives of the Participant and the
Participant's Eligible Spouse so that, following the death of the Participant,
payment of the Pension in an amount equal to 100% of the Participant's reduced
Pension (as elected by the Participant) shall continue to the Eligible Spouse,
if surviving, with the last payment to be made as of the first day of the month
in which the death of the Eligible Spouse occurs.


(d)    Ten-Year Certain and Life Option. A Participant may elect to receive a
reduced Pension payable until death, and if the Participant's death occurs
before the Pension has been paid for 10 years, payment of the pension will be
made in such reduced amount to the person or persons designated by the
Participant for the balance of the 10-year period.


(e)    Lump Sum Payment. A Participant may elect payment of the Supplemental
Retirement Benefit in one lump sum.


6.02  Payment of Options.


(a)    Payment Schedule. The Plan will provide a lump sum payment or begin the
first annuity or installment payment the first business day following the date
that is six months after the date of the Participant's Separation from Service.
Annuity or installment payments shall continue to be made, as provided in
section 6.01, on the first business day of each month.

6-1

--------------------------------------------------------------------------------





(b)    Separation from Service. Separation of Service means the earliest of the
following dates:  The date that the Participant terminates employment with the
Company, dies or is Disabled. The Administrative Committee shall determine the
date that a Participant is Disabled as provided in Article 8, section 8.02. A
Participant who is on a Leave of Absence does not have a Separation of
Employment. A Leave of Absence means that the Participant is on a sick leave,
military leave or other bona fide leave of absence (such as temporary employment
by the government) if the period of the leave does not exceed six months. If the
leave is longer, the Participant's right to reemployment with the Company must
be provided by statute or contract.





6-2

--------------------------------------------------------------------------------





Article 7


Acceleration of Payments


7.01  Acceleration of Payments. Payments under the Plan may be accelerated as
provided below:


(a)    Dissolution or Bankruptcy. The Compensation Committee has the discretion
to terminate the Plan within 12 months of a corporate dissolution taxed under
Code section 331 or with the approval of a bankruptcy court pursuant to
11 U.S.C. section 503(b)(1)(A), provided that amounts payable under this Plan
will be included in the Participant's gross income the latest of the calendar
year in which the bankruptcy occurs, the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture or the first calendar year in
which payment is administratively feasible.


(b)    Change in Control. The Compensation Committee has the discretion to
terminate the Plan within the 30 days preceding or the 12 months following a
change in control event (as defined in prop. regs. 1.409A-2(g)(4)(i)). The Plan
will be treated as terminated only if all substantially similar arrangements
sponsored by the Company are terminated, so that the Participants under this
Plan and the Employees under any substantially similar agreements are required
to receive all amounts of compensation deferred under the terminated
arrangements within 12 months of the termination date.


(c)    Plan Termination. The Compensation Committee may terminate the Plan
provided that:


(i)    All arrangements sponsored by the Company that would be aggregated with
this Plan under prop. regs. 1.409A-1(c) if the same Participant participated in
all of the arrangements are terminated;


(ii)    No payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within 12 months
of the termination of the arrangements;


(iii)    All payments are made within 24 months of the termination of the
arrangements;

7-1

--------------------------------------------------------------------------------



(iv)    The Company does not adopt a new arrangement that would be aggregated
with the terminated arrangement if the same Participant participated in both
arrangements, at any time within five years following the date of termination of
the Plan; and


(v)    Such other events and conditions as the Commissioner of Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.





7-2

--------------------------------------------------------------------------------





ARTICLE 8


Administration of the Plan


8.01  Appointment of Separate Administrative Committee. The Chief Executive
Officer and Chief Financial Officer shall serve as the Administrative Committee.
The Compensation Committee of the Company's Board of Directors may name
additional people to the Administrative Committee. Any person, including, but
not limited to, Employees, shall be eligible to serve on the Administrative
Committee. Persons serving on the Administrative Committee may resign by giving
written notice to the Company and the Company may appoint or remove such
persons. An Administrative Committee consisting of more than one person shall
act by a majority of its members at the time in office, either by vote at a
meeting or in writing without a meeting. An Administrative Committee consisting
of more than one person may authorize any one or more of its members to execute
any document or documents on behalf of the Administrative Committee, in which
event the Administrative Committee shall notify the Company of the member or
members so designated. The Company shall accept and rely upon any document
executed by such member or members as representing action by the Administrative
Committee until the Administrative Committee shall file with the Company a
written revocation of such designation. No person serving as Administrative
Committee shall vote or decide upon any matter relating solely to himself or
solely to any of his rights or benefits pursuant to the Plan.


8.02  Powers and Duties. The Administrative Committee shall administer the Plan
in accordance with its terms. The Administrative Committee shall have full and
complete authority and control with respect to Plan operations and
administration unless the Administrative Committee allocates and delegates such
authority or control pursuant to the procedures stated in subsection (b) or (c)
below. Any decisions of the Administrative Committee or its delegate shall be
final and binding upon all persons dealing with the Plan or claiming any benefit
under the Plan. The Administrative Committee shall have all powers which are
necessary to manage and control Plan operations and administration including,
but not limited to, the following:


(a)    To employ such accountants, counsel or other persons as it deems
necessary or desirable in connection with Plan administration. The Company shall
bear the costs of such services and other administrative expenses.


(b)    To designate in writing persons other than the Administrative Committee
to perform any of its powers and duties hereunder.


(c)    To allocate in writing any of its powers and duties hereunder to those
persons who have been designated to perform Plan fiduciary responsibilities.

8-1

--------------------------------------------------------------------------------





(d)    The discretionary authority to construe and interpret the Plan, including
the power to construe disputed provisions.


(e)    To resolve all questions arising in the administration, interpretation
and application of the Plan, including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.


(f)    To adopt such rules, regulations, forms and procedures from time to time
as it deems advisable and appropriate in the proper administration of the Plan.


(g)    To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrative Committee may
reasonably deem necessary, desirable or convenient to support an application for
such distribution.


(h)    To apply consistently and uniformly rules, regulations and determinations
to all Participants and beneficiaries in similar circumstances.


(i)    To determine whether is Participant is Disabled. The Administrative
Committee may determine that a Participant is Disabled if the Participant is
determined to be totally disabled by the Social Security Administration. The
Administrative Committee may also determine that the Equity Principal is
Disabled in accordance with a disability insurance program, provided that the
definition of disability applied under that program complies with the definition
of Disability provided under this Plan.


8.03  Records and Notices. The Administrative Committee shall keep a record of
all its proceedings and acts and shall maintain all such books of accounts,
records and other data as may be necessary for proper Plan administration. The
Administrative Committee shall notify the Company of any action taken by the
Administrative Committee which affects the obligations or rights of the Company
or a Participant and, when required, shall notify any other interested parties.


8.04  Compensation and Expenses. The expenses incurred by the Administrative
Committee in the proper administration of the Plan shall be paid by the Company.
An Administrative Committee member who is an Employee shall
not receive any additional fee or compensation for services rendered as a member
of the Administrative Committee.


8.05  Limitation of Authority. The Administrative Committee shall not add to,
subtract from or modify any of the terms of the Plan, change or add to any
benefits prescribed by the Plan, or waive or fail to apply any Plan requirement
for benefit eligibility.



8-2

--------------------------------------------------------------------------------





ARTICLE 9


General Provisions


9.01  Assignment. No Participant or Beneficiary may sell, assign, transfer,
encumber or otherwise dispose of the right to receive payments hereunder. A
Participant's rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant's beneficiary.


9.02  Employment Not Guaranteed by Plan. The establishment of this Plan, its
amendments and the granting of a benefit pursuant to the Plan shall not give any
Participant the right to continued Employment or limit the right of the Company
to dismiss or impose penalties upon the Participant or modify the terms of
employment of any Participant.


9.03  Termination and Amendment. The Compensation Committee of the Board of
Directors of the Company may at any time and from time to time terminate,
suspend, alter or amend this Plan and no Participant or any other person shall
have any right, title, interest or claim against the Company, its directors,
officers or employees for any amounts.


9.04  Contingency. The Company may apply for private rulings from the United
States Department of Labor as to the exemption of the arrangement described
herein from the reporting and disclosure requirements of ERISA and from the
Internal Revenue Service as to the deductibility from taxable income of benefits
paid hereunder or the exclusion of amounts deferred hereunder from the taxable
income of Participant until paid. If the Company applies for a private letter
ruling from the Department of Labor or Internal Revenue Service and does not
receive a satisfactory reply thereto, the Company may deem this Plan terminated,
in which event, the parties shall treat all amounts deferred hereunder as
immediately payable to the Participants and all parties' rights and obligations
hereunder shall thereupon cease.


9.05  Notice. Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by registered or certified mail,
return receipt requested, addressed, in the case of the Company, its Board of
Directors or Administrative Committee, to the Company's principal business
office and, in the case of a Participant or Beneficiary, to his home address as
shown on the records of the Company.

9-1

--------------------------------------------------------------------------------



9.06  Limitation on Liability. In no event shall the Company, the Administrative
Committee, the Compensation Committee of the Board of Directors of the Company
or any Employee, officer or director of the Company incur any liability for any
act or failure to act unless such act or failure to act constitutes a lack of
good faith, willful misconduct or gross negligence with respect to the Plan.


9.07  Indemnification. The Company shall indemnify the Administrative Committee,
the Compensation Committee of the Board of Directors of the Company and any
Employee, officer or director of the Company against all liabilities arising by
reason of any act or failure to act unless such act or failure to act is due to
such person's own gross negligence or willful misconduct or lack of good faith
in the performance of his duties to the Plan. Such indemnification shall
include, but not be limited to, expenses reasonably incurred in the defense of
any claim, including attorney and legal fees, and amounts paid in any settlement
or compromise; provided, however, that indemnification shall not occur to the
extent that it is not permitted by applicable law. Indemnification shall not be
deemed the exclusive remedy of any person entitled to indemnification pursuant
to this section. The indemnification provided hereunder shall continue as to a
person who has ceased acting as a director, officer, member, agent or Employee
of the Administrative Committee or as an officer, director or Employee of the
Company, and such person's rights shall inure to the benefit of his heirs and
representatives.


9.08  Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.


9.09  Severability. The Plan is subject to Code section 409A, has been amended
in pursuant to proposed regulations issued by the Internal Revenue Service and
is intended to be in good faith compliance with the requirements under Code
section 409A. To the extent that the Compensation Committee determines that
additional information or interpretation of the rules, final regulations or
other guidance provided by the Internal Revenue Service require amendments to
the Plan to comply with Code section 409A, the Compensation Committee shall
amend the Plan accordingly. Any provision of this Plan prohibited by law shall
be ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.



9-2

--------------------------------------------------------------------------------



9.10  Contributions. Upon a Change of Control, as defined in section 2.01(d) of
this Plan, the Company shall, as soon as possible, but in no event later than
60 days following the Change of Control, make an irrevocable contribution to a
trust funding the Plan in an amount that is sufficient to pay each Participant
or Beneficiary the benefits to which Participants or Beneficiaries would be
entitled pursuant to the terms of the Plan as of the date on which the Change of
Control occurred. Such Trust assets shall be subject to the claims of the
Company's creditors in the event of the Company's insolvency in order to prevent
the Plan from being deemed "funded" for tax or ERISA purposes.



9-3

--------------------------------------------------------------------------------





ARTICLE 10


Claims Procedure


10.1  Application for Benefits. Any person entitled to benefits must file a
written claim with the Administrative Committee on forms provided by the
Administrative Committee. Such application shall include all information and
evidence the Administrative Committee deems necessary to properly evaluate the
merit of and to make any necessary determinations on a claim for benefits.
Unless special circumstances exist, a Participant shall be informed of the
decision on his claim within 90 days of the date all the information and
evidence necessary to process the claim is received. Within such 90-day period,
he shall receive a notice of the decision or a notice that explains the special
circumstances requiring a delay in the decision and sets a date, no later than
180 days after all the information and evidence necessary to process his claim
have been received, by which he can expect to receive a decision.


The claimant may assume that the claim has been denied and may proceed to appeal
the denial if the claimant does not receive any notice from the Administrative
Committee within the 90-day period, or a notice of a delayed decision within
such 90 day period.


10.2  Notice of Denied Claim for Benefits. If a claim for benefits is partially
or wholly denied, the claimant will receive a notice that: states the specific
reason or reasons for denial; refers to provisions of the Plan documents on
which the denial is based; describes and explains the need for any additional
material or information that the claimant must supply in order to make his claim
valid; and explains the steps that must be taken to submit his claim for review.


10.3  Review of Denied Claim. A claimant may file a written appeal of a denied
claim with the Administrative Committee within 60 days after receiving notice
that his claim has been denied, including any comments, statements or documents
he may wish to provide. The claimant may review all pertinent Plan documents
upon reasonable request to the Administrative Committee. Within 60 days after
the submission of the written appeal, the Administrative Committee shall render
a determination on the appeal of the claim in a written statement. The written
decision shall contain the reason or reasons for the decision and refer to
specific Plan provisions on which the decision is based. If special
circumstances require a delay in the decision, the Administrative Committee
shall notify the claimant of the reasons for the delay within the 60-day period.
A delayed decision shall be issued no later than 120 days after the date the
Administrative Committee receives a request for review. The determination
rendered by the Administrative Committee shall be binding upon all parties.




10-1